Citation Nr: 0300659	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether there is clear and unmistakable error in an 
April 1983 rating decision denying service connection for 
tinnitus.

2.  Whether there is clear and unmistakable error in an 
April 1983 rating decision denying service connection for 
hearing loss.

3.  Whether there is clear and unmistakable error in an 
April 1983 rating decision denying service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at Nashville, Tennessee.


FINDINGS OF FACT

1.  There is a plausible basis in the record for the April 
1983 rating decision denying service connection for 
tinnitus.  

2.  The claim of clear and unmistakable error involves 
disagreement with how the facts were weighed in the April 
1983 rating decision which denied service connection for 
tinnitus.

3.  There is a plausible basis in the record for the April 
1983 rating decision denying service connection for 
hearing loss.  

4.  The claim of clear and unmistakable error involves 
disagreement with how the facts were weighed in the April 
1983 rating decision which denied service connection for 
hearing loss.

5.  There is a plausible basis in the record for the April 
1983 rating decision denying service connection for 
hypertension.

6.  No specific error has been alleged in the April 1983 
rating decision that denied service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable error in the April 
1983 rating decision denying service connection for 
tinnitus.  38 U.S.C.A. § 5109A(b) (West Supp. 2002); 
38 C.F.R. §§ 3.303, 4.84b, Diagnostic Code 6260 (1982); 
38 C.F.R. §§ 3.105(a), 4.87, Diagnostic Code 6260 (2002). 

2.  There is no clear and unmistakable error in the April 
1983 rating decision denying service connection for 
hearing loss.  38 U.S.C.A. § 5109A(b) (West Supp. 2002); 
38 C.F.R. § 3.303 (1982); 38 C.F.R. § 3.105(a) (2002). 

3.  There is no clear and unmistakable error in the April 
1983 rating decision denying service connection for 
hypertension.  38 U.S.C.A. § 5109A(b) (West Supp. 2002); 
38 C.F.R. § 3.303 (1982); 38 C.F.R. § 3.105(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a claim involving alleged clear and unmistakable 
error in a prior rating decision.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is not applicable to cases involving 
claims of clear and unmistakable error in prior rating 
decisions.  Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, the Board will proceed with consideration of 
the veteran's appeal.

Previous decisions are final and binding, and will be 
accepted as correct in the absence of clear and 
unmistakable error.  A decision containing clear and 
unmistakable error is subject to amendment or reversal.  
Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  To find clear and 
unmistakable error, either (1) the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts 
were weighted or evaluated will not suffice) or (2) the 
law in effect at that time was incorrectly applied; the 
error must be undebatable and (3) of a sort which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made; and (4) the determination of 
clear and unmistakable error must be based on the record 
and law that existed at the time of the prior 
adjudication.  38 U.S.C.A. § 5109A (West Supp. 2002); 
38 C.F.R. § 3.105(a) (2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  

A clear and unmistakable error adjudication is unique 
because it is "a distinct claim ... [it] is a collateral 
attack on a previous and final RO decision which seeks the 
revision, nunc pro tunc [with retroactive effect], of that 
decision."  Phillips v. Brown, 10 Vet. App. 25, 30-31 
(1997). 

Where clear and unmistakable error is found in a prior 
final RO decision, the prior decision will be reversed or 
revised, and for the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds 
of clear and unmistakable error has the same effect as if 
the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A(b) (West Supp. 2002); 
38 C.F.R. § 3.105(a) (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (1982).  The disease entity 
must be identified and shown to be chronic during service.  
In the absence of chronicity, continuity of symptomatology 
following discharge is required.  38 C.F.R. § 3.303(b) 
(1982).  Service connection may also be granted when all 
of the evidence demonstrates that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1982).

A rating decision in April 1983 denied service connection 
for hearing loss, tinnitus, and hypertension.  The veteran 
was advised of this decision and his appellate rights in 
an April 14, 1983, letter.  That decision is final.  

Tinnitus

The veteran claims there is clear and unmistakable error 
in the April 1983 rating decision because the decision 
only indicated there was one instance of tinnitus in 
service whereas his service medical records indicate there 
were two instances of tinnitus.  The veteran is correct in 
that his service records show two instances of tinnitus 
complaints, one in October 1965 due to eustachian tube 
swelling and the other in February 1966 due to otitis.  
However, at discharge the veteran denied ear trouble and 
the clinical evaluation of the ears was normal.  
Therefore, the tinnitus in service was acute.  Tinnitus 
was noted at the December 1982 VA examination, however, 
the examiner did not relate it to service.  Additionally, 
the rating criteria in effect in 1982 required that 
tinnitus be constant and the result of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.84b, 
Diagnostic Code 6260 (1982).  However, the service medical 
records do not show any head injury, concussion, or 
acoustic trauma.  Rather, the records show tinnitus due to 
eustachian tube swelling and otitis, both of which were 
acute.  Since the tinnitus in service was acute and the 
tinnitus noted in 1982 was not shown to be related to 
service, there is an entirely plausible basis in the 
record for the denial of service connection.  

The veteran was granted service connection for tinnitus in 
an August 2001 rating decision.  However, this was after 
additional medical evidence had been received and the 
rating criteria for tinnitus had changed which removed the 
requirement that tinnitus be the result of trauma.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  The 
veteran has indicated that a letter of commendation was 
missing from his file when the prior decision was made.  
However, the determination of whether there is clear and 
unmistakable error in a prior decision is made based on 
the evidence in the record and the law at the time the 
decision is made.  As noted above, there is an entirely 
plausible basis in the record for the denial of service 
connection for tinnitus.  The veteran is essentially 
disagreeing with how the facts were weighed in the April 
1983 decision that denied service connection for tinnitus, 
and is essentially seeking reconsideration of that 
decision.  This disagreement does not constitute clear and 
unmistakable error in the April 1983 rating decision.  
38 U.S.C.A. § 5109A(b) (West Supp. 2002); 38 C.F.R. 
§ 3.105(a) (2002). 

Hearing loss

The veteran claims there is clear and unmistakable error 
in the April 1983 decision since his service medical 
records show a loss of hearing during service.  The 
veteran is correct that his service medical records show a 
loss of hearing from enlistment until discharge.  However, 
at discharge, he did not complain of a loss of hearing nor 
was hearing loss diagnosed.  Additionally, at the December 
1982 VA examination, the veteran indicated that he had had 
hearing loss for about 10 years which would put the 
hearing loss onset after his discharge from service.  

Additionally, while hearing loss was diagnosed at this 
examination, the examiner did not relate the hearing loss 
to service.  There may be another more persuasive view of 
the evidence that could have led to granting service 
connection in 1983.  However, given that there was no 
diagnosis of hearing loss at the time of separation from 
service and the December 1982 VA examination did not show 
that hearing loss was related to service, there is a 
plausible basis in the record for the denial of service 
connection for hearing loss.  

The veteran has indicated that a letter of commendation 
was missing from his file when the prior decision was 
made.  However, the determination of whether there is 
clear and unmistakable error in a prior decision is made 
based on the evidence in the record and the law at the 
time the decision is made.  As noted above, there is a 
plausible basis in the record for the denial of service 
connection for hearing loss.  

The veteran is disagreeing with how the facts were weighed 
in the April 1983 decision that denied service connection 
for hearing loss, and is essentially seeking 
reconsideration of that decision.  This disagreement does 
not constitute clear and unmistakable error in the April 
1983 rating decision.  38 U.S.C.A. § 5109A(b) (West Supp. 
2002); 38 C.F.R. § 3.105(a) (2002). 

Hypertension

The veteran has alleged that there is clear and 
unmistakable error in the decision that denied service 
connection for hypertension.  However, he has not 
specified what that alleged error is or how any such error 
would change the outcome of the prior decision.  Broad 
allegations of failure to follow regulations or any other 
non-specific claim of error does not classify as clear and 
unmistakable error.  See Russell v. Principi, 3 Vet.App. 
310 (1992); Fugo v. Brown, 6 Vet.App. 40 (1993).  The 
service medical records do not show any diagnosis of 
hypertension or even elevated blood pressure values.  
Additionally, the December 1982 VA examination, which was 
approximately 15 years following service, noted that the 
veteran had been treated a few years earlier for 
hypertension.  The examiner did not relate any 
hypertension to service.  Accordingly, there is an 
entirely plausible basis in the record for the denial of 
service connection for hypertension in 1983.  The veteran 
is disagreeing with how the facts were weighed in the 
April 1983 decision that denied service connection for 
hypertension, and is essentially seeking reconsideration 
of that decision.  However, such a disagreement does not 
constitute clear and unmistakable error in the April 1983 
rating decision.  38 U.S.C.A. § 5109A(b) (West Supp. 
2002); 38 C.F.R. § 3.105(a) (2002). 



ORDER

There is no clear and unmistakable error in the April 1983 
rating decision denying service connection for tinnitus.  
The appeal is denied.

There is no clear and unmistakable error in the April 1983 
rating decision denying service connection for hearing 
loss.  The appeal is denied.

There is no clear and unmistakable error in the April 1983 
rating decision denying service connection for 
hypertension.  The appeal is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

